DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 4-5, the applicant recites “the method of dynamic incremental coding of steering parameters”. There is insufficient antecedent basis for the feature in the claims. 
In claim 1, line 6, the applicant recites “the tool controller”. There is insufficient antecedent basis for the feature in the claims. 
In claim 1, line 7, the applicant recites “the attitude sensor”. There is insufficient antecedent basis for the feature in the claims. 
In claim 1, line 8, the applicant recites “the rotation angle of the eccentric ring”. There is insufficient antecedent basis for the feature in the claims. 
In claim 1, line 10, the applicant recites “the eccentric ring angle” and “the angle sensor”. There is insufficient antecedent basis for these features in the claims. 
In claim 1, line 11, the applicant recites “the electromagnetic clutch”. There is insufficient antecedent basis for the feature in the claims. 
In claim 1, line 12, the applicant recites “the preset angle and the angle output”. There is insufficient antecedent basis for the feature in the claims. 
In claim 1, line 16, the applicant recites “the actual well inclination, azimuth, and tool face angle”. There is insufficient antecedent basis for the feature in the claims. 
In claim 1, line 18, the applicant recites “the preset wellbore parameters”. There is insufficient antecedent basis for the feature in the claims. 
In claim 1, line 19, the applicant recites “the comparison results”. There is insufficient antecedent basis for the feature in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim recites the limitation of determining the offset vector, calculating the tool face angle and offset value, measuring the output of the eccentric ring angle through the angle sensor, calculating the rotation angle of the eccentric ring according to the offset value. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses the user manually the offset vector. Thus, the claim recites a mental process without significantly more.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nanyakkara et al. (US 20160356089) discloses steering assemblies including a housing having an actuator positioned therein and operable to rotate a drive shaft. A planetary gearbox is positioned in the housing and includes a ring gear operatively coupled to the housing, a sun gear coupled to the drive shaft, and a planet carrier. A mechanical coupling operatively couples the ring gear to the housing such that rotation of the housing rotates the ring gear. The mechanical coupling is selected based on an ability of one or more mechanical parameters of the mechanical coupling to mitigate the stick-slip disturbance transmitted between the housing and the ring gear. An offset mandrel coupled to one of the sun gear and the planet carrier such that rotation of the one of the sun gear and the planet carrier causes the offset mandrel to correspondingly rotate, wherein the offset mandrel is independently rotatable with respect to the housing.
Deolalikar et al. (US 20160326857) discloses systems and methods for a closed-loop speed/position control mechanism. An example system may include a housing and a planetary gearbox disposed within the housing, wherein a ring gear of the planetary gearbox is coupled to the housing, a sun gear of the planetary gearbox is coupled to a drive shaft, and a planetary carrier of the planetary gearbox is coupled to an output shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672       

09/05/2022